In this indictment the defendant is charged with wilfully and unlawfully resisting and obstructing a deputy sheriff in his office, who was attempting to collect back taxes. Laws 1889, chap. 51, sec. 1, declares that        (520) any person obstructing a public officer in the discharge of the duties of his office shall be guilty of a misdemeanor. The sheriff's term of office expired on 30 November, 1898, with the tax list in his hands. The order of the Clerk on the tax list has the force and effect of a judgment and execution against the property of the person charged in such list. Laws 1899, chap. 15, sec. 30. Laws 1899, chap. 56, sec. 1, authorizes sheriffs and tax collectors who, by virtue of their office, have had the tax list in their hands, to collect arrears of taxes, etc. The defendant asked the Court to charge that, if the sheriff's office had expired before the time of the alleged offense, then neither the sheriff nor his deputy was a public officer, and that they had only a right of civil action to collect such back taxes, and that an indictment for resisting would not lie. His Honor refused this request, and told the jury that if the deputy was acting as tax collector of the ex-sheriff, then he was an officer of the State. So the question is, was the deputy an officer of the State? In similar cases it has been held that "the duty of collecting taxes is not an incident to the office of sheriff, though ordinarily discharged by that officer. The duty, therefore, does not terminate with the office, but he is bound to go on and collect the taxes after his term of office of sheriff, has expired; and the sureties upon his bond are liable for the money by him collected, or that should have been collected, after that time." S. v. McNeill, 74 N.C. 535; Perry v. Campbell,63 N.C. 257, approved in Davis v. Moses, 80 N.C. 144. Laws 1899, chap. 56, sec. 1, empowers the sheriff or tax collector of taxes in arrears to collect "under such rules and regulations as are now or may hereafter be provided by law for collection of taxes." The sheriff, then, having the same authority, under the same rules and regulations, after expiration      (521) of his office, as before, would seem to be a public officer; and, if so, his deputy to perform the duty would be a State officer. We can see no error in the trial.
Affirmed. *Page 356